   Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 1 of 45 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  XINHUA WEI, derivatively on behalf of
  FASTLY, INC.,
                                                     C.A. No.
         Plaintiff,

         v.

  JOSHUA BIXBY, ADRIEL LARES, AIDA                   DEMAND FOR JURY TRIAL
  ÁLVAREZ, ARTUR BERGMAN, SUNIL
  DHALIWAL, DAVID M. HORNIK,
  CHRISTOPHER B. PAISLEY, and KELLY
  BRESLIN WRIGHT,

         Defendants,

         and

  FASTLY, INC.,

         Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                      INTRODUCTION

       Plaintiff Xinhua Wei (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and

on behalf of Nominal Defendant Fastly, Inc. (“Fastly” or the “Company”), files this Verified

Shareholder Derivative Complaint against Individual Defendants Joshua Bixby (“Bixby”), Adriel

Lares (“Lares”), Aida Álvarez (“Álvarez”), Artur Bergman (“Bergman”), Sunil Dhaliwal

(“Dhaliwal”), David M. Hornik (“Hornik”), Christopher B. Paisley (“Paisley”), and Kelly Breslin

Wright (“Wright”) (collectively, the “Individual Defendants,” and together with Fastly, the

“Defendants”) for breaches of their fiduciary duties as directors, officers, and/or controlling

shareholders of Fastly, unjust enrichment, abuse of control, gross mismanagement, waste of

corporate assets, and for contribution under Sections 10(b) and 21D of the Securities Exchange


                                               1
   Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 2 of 45 PageID #: 2




Act of 1934 (the “Exchange Act”). As for Plaintiff’s complaint against the Defendants, Plaintiff

alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and

information and belief as to all other matters, based upon, inter alia, the investigation conducted

by and through Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by Defendants, United

States Securities and Exchange Commission (“SEC”) filings, wire and press releases published by

and regarding Fastly, legal filings, news reports, securities analysts’ reports and advisories about

the Company, and information readily obtainable on the Internet. Plaintiff believes that substantial

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

discovery.

                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Fastly’s directors, officers, and controlling shareholders from May 6, 2020 through August 5,

2020, both dates inclusive (the “Relevant Period”).

       2.      Based in San Francisco, California, Fastly is engaged in the business of providing

an edge cloud platform which allows its “customers to create great digital experiences quickly,

securely, and reliably by processing, serving, and securing [its] customers’ applications as close

to their end-users as possible – at the edge of the internet.” Fastly’s customers include long-

established enterprises as well as newer market entrants. Potentially, any entity which needs to

maintain a robust web presence could make use of Fastly’s services.

       3.      Throughout the Relevant Period, the Company’s SEC filings and public statements

touted the strength of the Company’s revenues, the increase in the average amount enterprise

customers were spending, and the continuing viability of the Company’s enterprise customers’

accounts. Moreover, while the Company did recognize its dependence on a select few customers


                                                  2
    Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 3 of 45 PageID #: 3




in its quarterly report for the period ended March 31, 2020 that was filed on Form 10-Q with the

SEC on May 8, 2020 (the “1Q20 10-Q”), Fastly did not disclose the identity of any of these

customers and instead asserted that the Company’s “accounts receivable credit risk exposure is

limited.”

        4.      However, on August 5, 2020, on Fastly’s second quarter 2020 earnings call (the

“2Q20 Earnings Call”), Fastly revealed that its largest customer was ByteDance, the Chinese

company that operates the popular mobile app and video-sharing social networking service,

TikTok. In fact, over the six-month period ended June 30, 2020, TikTok accounted for 12% of

Fastly’s revenue. TikTok, which had approximately 850 million active monthly users as of

September 2020,1 has been an integral part of ByteDance’s business since its acquisition in 2017.

In turn, its success is also vital to Fastly’s business operations.

        5.      As was widely known at the time of the 2Q20 Earnings Call, TikTok had been

under serious scrutiny by the United States government and other states and entities since at least

2019 due to national security concerns that ByteDance could be providing its users’ data to Chinese

Communist Party officials. These concerns were encapsulated by President Donald J. Trump’s

July 31, 2020 announcement that the United States would soon be banning TikTok because of

these national security concerns. The revelation that ByteDance was such a major portion of

Fastly’s revenue stream shocked and concerned investors, as did Defendant Bixby’s admission on

the 2Q20 Earnings Call that “any ban of the TikTok app by the US would create uncertainty around

our ability to support this customer” and that “the loss of [TikTok’s] traffic would have an impact

on [Fastly’s] business.”



1
  https://wallaroomedia.com/blog/social-media/tiktok-
statistics/#:~:text=Monthly%20Active%20Users%20%E2%80%93%20TikTok%20has,of%20now%20(September%
202020). Last visited December 16, 2020.


                                                   3
      Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 4 of 45 PageID #: 4




           6.      On this news, Fastly’s share price fell to $89.64 on August 6, 2020, $19.28 or over

17.7%, off its previous day’s closing price of $108.92. That same day, President Trump issued

Executive Order 13942, titled “Addressing the Threat Posed by TikTok,”2 (the “August 2020

Executive Order”) which formalized the TikTok ban to take effect in forty-five days. Fastly’s share

price continued to fall an additional $10.31 or over 11.5%, to close at $79.33 on August 7, 2020.

These drops, totaling $29.59 per share, represented just under a 27.2% reduction in value from

close on August 5, 2020 to close on August 7, 2020.

           7.      During the Relevant Period, the Individual Defendants breached their fiduciary

duties by causing the Company to make a series of materially false and/or misleading statements

regarding the Company’s business, operations, and prospects. Specifically, the Individual

Defendants willfully or recklessly made and/or caused the Company to make false and misleading

statements that failed to disclose, inter alia, that: (1) ByteDance, the developer and parent company

of TikTok, was Fastly’s largest customer; (2) ByteDance was facing intense scrutiny due to certain

known security risks including TikTok posing a threat to U.S. national security; and (3) as a result

of the foregoing, there was a material and increased risk that the U.S. government would take

adverse action against ByteDance and/or TikTok which would render Fastly unable to conduct

business with ByteDance and/or TikTok and severely impact the Company’s business operations.

As a result of the foregoing, the Company’s public statements were materially false and misleading

at all relevant times.

           8.      The Individual Defendants failed to correct and/or caused the Company to fail to

correct these false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.



2
    E.O. 13942, 85 Fed. Reg. 48,637 (Aug. 6, 2020).


                                                      4
   Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 5 of 45 PageID #: 5




       9.      Also in breach of their fiduciary duties, the Individual Defendants willfully or

recklessly caused the Company to fail to maintain an adequate system of oversight, disclosure

controls and procedures, and internal controls over financial reporting.

       10.     In light of the Individual Defendants’ misconduct, which has subjected Fastly to

being named, along with the Company’s Chief Executive Officer (“CEO”) and its Chief Financial

Officer (“CFO”), as a defendant to a federal securities fraud class action lawsuit pending in the

United States District Court for the Northern District of California (the “Securities Class Action”),

the need to undertake internal investigations, the need to implement adequate internal controls, the

losses from the waste of corporate assets, the losses due to the unjust enrichment of the Individual

Defendants who were improperly overcompensated by the Company and/or who benefitted from

the wrongdoing alleged herein, the Company will have to expend many millions of dollars.

       11.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action and the CEO’s and CFO’s

liability in the Securities Class Action, their being beholden to each other, their longstanding

business and personal relationships with each other, and their not being disinterested and/or

independent directors, a majority of Fastly’s Board of Directors (the “Board”) cannot consider a

demand to commence litigation against themselves on behalf of the Company with the requisite

level of disinterestedness and independence.

                                 JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 21D of the Exchange Act, 15 U.S.C. § 78u-




                                                 5
   Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 6 of 45 PageID #: 6




4(f), and raise a federal question pertaining to the claims made in the Securities Class Action based

on violations of the Exchange Act.

        13.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        14.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        15.     Venue is proper in this District because Fastly is incorporated in this District. In

addition, Defendants have conducted business in this District, and Defendants’ actions have had

an effect in this District.

                                             PARTIES

        Plaintiff

        16.     Plaintiff is a current shareholder of Fastly. Plaintiff has continuously held Fastly

common stock at all relevant times.

        Nominal Defendant Fastly

        17.     Fastly is a Delaware corporation with its principal executive offices at 475 Brannan

Street, Suite 300, San Francisco, California 94107. Fastly’s shares trade on the New York Stock

Exchange (“NYSE”) under the ticker symbol “FSLY.”

        18.     The company’s common stock is divided into two classes: Class A and Class B.

Class B common stock differs from Class A common stock in that each Class B common stock

share is entitled to ten votes as opposed to one. Class B common stock was given to certain

Company insiders and early investors, and automatically converts to Class A common stock, under

most circumstances, if transferred. Regardless of transfers, all remaining Class B common stock

will automatically convert to Class A common stock seven years after the initial public offering

(“IPO”), which occurred in May 2019.


                                                  6
      Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 7 of 45 PageID #: 7




          Defendant Bixby

          19.      Defendant Bixby has served as the Company’s CEO and as a Company director

since February 2020. He has also served on the Company’s executive leadership team since

December 2015. Previously, he served as Fastly’s President from May 2017 to February 2020 and,

before that, as a part-time advisor beginning in 2013. According to the Company’s Schedule 14A

filed with the SEC on April 24, 2020 (the “2020 Proxy Statement”), as of March 15, 2020,

Defendant Bixby had beneficial ownership of 1,562 shares of Class A and 808,565 shares of Class

B common stock, which represented 2.5% of total voting power on that date. Valued at $14.00 per

share, the closing price on March 13, 2020,3 Defendant Bixby owned approximately $11.3 million

worth of Fastly Class A and B stock.

          20.      Per the 2020 Proxy Statement, Defendant Bixby is entitled to a base salary of

$35,568 in compensation for 2020 which increases to $504,000 annually starting January 1, 2021.

Moreover, he has the option of decreasing this annual salary in a given year and receiving the

difference in value in restricted stock units (“RSUs”).

          21.      During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Bixby made the following sales of Company Class A stock:

                                                          Avg. Price Per
                Date               Number of Shares          Share              Proceeds
            June 26, 2020              10,000                $84.73             $847,300
            July 10, 2020              20,000                $95.64            $1,912,800


          22.      Thus, in total, before the fraud was exposed, he sold 30,000 Company shares on

inside information, for which he received over $2,760,100. His insider sales, made with knowledge


3
    The market was closed Sunday, March 15, 2020.


                                                    7
   Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 8 of 45 PageID #: 8




of material nonpublic information before the material misstatements and omissions were exposed,

demonstrates his motive in facilitating and participating in the scheme.

       23.     The Company’s 2020 Proxy Statement stated the following about Defendant Bixby:

       Joshua Bixby has served as our Chief Executive Officer and as a member of our
       Board of Directors since February 2020, and served as our President from May
       2017 to February 2020. He has been on our executive leadership team since
       December 2015 and served in a part-time advisory role since 2013. From February
       2013 to August 2013, Mr. Bixby served as Vice President of Acceleration at
       Radware Ltd., a cybersecurity and application delivery solutions company. Mr.
       Bixby served as President and co-founder of Strangeloop Networks, a web
       application acceleration solutions company, from June 2006 until its acquisition by
       Radware in February 2013. From October 2002 to April 2006, Mr. Bixby was a co-
       founder, President and Chief Executive Officer of IronPoint Technology, Inc., a
       content management software solutions company. Mr. Bixby is the founder of
       Stanley Park Ventures, an early stage foundry based in Vancouver, British
       Columbia. Mr. Bixby earned his B.A. in Management and Business Economics
       from the University of Toronto. We believe that Mr. Bixby is qualified to serve as
       a member of our Board of Directors because of his experience with technology
       companies and his experience on our executive leadership team.

       Defendant Lares

       24.     Defendant Lares has served as the Company’s CFO since May 2016.

       25.     During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Lares made the following sale of Company Class A stock:

                                                        Avg. Price Per
             Date              Number of Shares            Share               Proceeds
         July 15, 2020             4,000                   $80.25             $321,000.00


       26.     His insider sale, made with knowledge of material nonpublic information before

the material misstatements and omissions were exposed, demonstrate his motive in facilitating and

participating in the scheme.

       27.     The Company’s 2020 Proxy Statement stated the following about Defendant Lares:




                                                8
   Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 9 of 45 PageID #: 9




       Adriel Lares has served as our Chief Financial Officer since May 2016. From July
       2015 to November 2015, Mr. Lares served as an advisor to Lookout, Inc., a
       mobile security firm. From February 2012 to July 2015, Mr. Lares served as Chief
       Financial Officer of Lookout, Inc. From September 2010 to February 2012,
       Mr. Lares served as Business Unit Manager of 3PAR Inc., a data storage and
       information storage software company and a division of Hewlett Packard’s
       Storage Unit. From January 2005 to September 2010, Mr. Lares served as Chief
       Financial Officer at 3PAR Inc. From March 2004 to January 2005, Mr. Lares
       served as the Treasurer of 3PAR Inc, and from March 2001 to March 2004, he
       served as the Director of Finance at 3PAR Inc. Mr. Lares is also a co-founder of
       Memento Mori, a Napa-based winery. Mr. Lares earned his B.A. in Economics
       from Stanford University.

       Defendant Álvarez

       28.     Defendant Álvarez has served as a Company director since August 2019. She also

serves as the Chair of the Nominating and Corporate Governance Committee and as a member of

the Compensation Committee.

       29.     For the fiscal year ending December 31, 2020, Defendant Álvarez is entitled to

$30,000 in fees earned or paid in cash for serving on the Board, $7,500 for serving as the Chair of

the Nominating and Corporate Governance Committee, and $5,000 for serving as a member of the

Compensation Committee. Defendant Álvarez will also receive up to $175,000 in stock awards.

       30.     The Company’s 2020 Proxy Statement stated the following about Defendant

Álvarez:

       The Honorable Aida Álvarez has served as a member of our Board of Directors
       since August 2019. Ms. Álvarez has led important financial and government
       agencies and served in the cabinet of U.S. President William J. Clinton as the
       Administrator of the U.S. Small Business Administration. Ms. Álvarez serves on
       the board of directors of HP Inc., a technology company, Oportun Financial
       Corporation, a financial services company, and K12 Inc., a for-profit education
       company. She has previously served on the board of directors of Wal-Mart Stores,
       Inc., a retail company, MUFG Americas Holdings Corporation, a banking
       corporation, Zoosk, an online dating company, and PacifiCare Health Systems,
       Inc. Ms. Álvarez is the founding Chair of the Latino Community Foundation. Ms.
       Álvarez holds a B.A. from Harvard College. We believe that Ms. Álvarez is
       qualified to serve as a member of our Board of Directors because of her extensive
       experience in the technology and finance industries and her service on public
       company boards.


                                                9
 Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 10 of 45 PageID #: 10




       Defendant Bergman

       31.     Defendant Bergman has served as a Company director since March 2011 and as the

Company’s Chief Architect, Executive Chairperson, and Chairperson of the Board since February

2020. Previously, he served as the CEO from founding, in March 2011, until February 2020.

According to the 2020 Proxy Statement, as of March 15, 2020, Defendant Bergman beneficially

owned 11,805,423 shares of the Company’s Class B common stock, which represented 36% of the

total voting power as of that date making him a controlling shareholder. Given that the price per

share of the Company’s common stock at the close of trading on March 13, 2020 was $14.00 per

share, Defendant Bergman owned over $165.2 million worth of Fastly Class B stock.

       32.     For the fiscal year ending December 31, 2020, Defendant Bergman is entitled to a

base salary of $35,568 which will increase to $504,000 annually in 2021. Like Defendant Bixby,

he may elect to receive less and take the difference in value in the form of RSUs. Additionally, on

August 15, 2020, Defendant Bergman received the first installment of RSUs under a different stock

option plan, with the remaining installments vesting quarterly over the next three years.

       33.     The Company’s 2020 Proxy Statement stated the following about Defendant

Bergman:

       Artur Bergman has served as our Chief Architect and Executive Chairperson and
       Chairperson of the Board of Directors since February 2020. He served as our
       Chief Executive Officer from Fastly’s founding in March 2011 until February
       2020 and as a member of our Board of Directors since March 2011. From
       September 2007 to June 2011, Mr. Bergman served as Manager, Vice President,
       then Chief Technology Officer of Wikia, Inc., a global community knowledge-
       sharing platform. From November 2005 to March 2007, Mr. Bergman served
       as Engineering Manager for SixApart, a social networking service. From the
       second half of 2003 to August 2005, Mr. Bergman served as Engineering
       Manager of Fotango, Ltd., a subsidiary of Canon Europe. We believe that
       Mr. Bergman is qualified to serve as a member of our Board of Directors because
       of his industry knowledge and his experience as our founder, as well as his
       leadership experience and deep technical expertise.



                                                10
 Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 11 of 45 PageID #: 11




       Defendant Dhaliwal

       34.     Defendant Dhaliwal has served as a Company director since March 2011. He also

serves as a member of the Audit Committee. According to the 2020 Proxy Statement, as of March

15, 2020, Defendant Dhaliwal beneficially owned 103,687 shares of Class A and 3,937,741 shares

of Class B common stock, representing 12.4% of total voting power. Given that the price per share

of the Company’s common stock at the close of trading on March 13, 2020 was $14.00 per share,

Defendant Dhaliwal owned more than $56.5 million worth of Fastly Class A and B stock.

       35.     For the fiscal year ending December 31, 2020 is entitled to $30,000 in fees earned

or paid in cash for serving as a director, and an additional $10,000 for serving as a member of the

Audit Committee. Defendant Dhaliwal will also receive up to $175,000 in stock awards.

       36.     The Company’s 2020 Proxy Statement stated the following about Defendant

Dhaliwal:

       Sunil Dhaliwal has served as a member of our Board of Directors since March 2011.
       Mr. Dhaliwal is a general partner of Amplify Partners, a venture capital firm. Prior
       to founding Amplify Partners, Mr. Dhaliwal served as a General Partner of Battery
       Ventures, a venture capital and private equity firm, where he worked from 1998 to
       2012. Mr. Dhaliwal previously worked in investment banking at Alex. Brown &
       Sons, Inc. from 1996 to 1998. He currently serves on the board of directors of
       several privately held technology companies. Mr. Dhaliwal holds a B.S. in Finance
       and International Business from Georgetown University. We believe that Mr.
       Dhaliwal is qualified to serve as a member of our Board of Directors because of his
       extensive experience with technology companies in our industry, his service on
       private company boards, and the historical knowledge and continuity he brings to
       our Board of Directors.

       Defendant Hornik

       37.     Defendant Hornik has served as a Company director since February 2013 and as

the Company’s Lead Independent Director since February 2020. He also serves as the Chair of the

Compensation Committee and as a member of the Nominating and Corporate Governance

Committee. According to the 2020 Proxy Statement, as of March 15, 2020, Defendant Hornik



                                                11
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 12 of 45 PageID #: 12




beneficially owned 179,630 shares of Class A and 5,304,855 shares of Class B common stock,

which represented 16.7% of total voting power. Given that the price per share of the Company’s

common stock at the close of trading on March 13, 2020 was $14.00 per share, Defendant Hornik

owned more than $76.7 million of Fastly Class A and B stock.

       38.     For the fiscal year ending December 31, 2020, Defendant Hornik is entitled to

$30,000 in fees earned or paid in cash for serving as a director, an additional $10,000 for chairing

the Compensation Committee, and $3,750 more as a member of the Nominating and Corporate

Governance Committee. Defendant Hornik will also receive up to $175,000 in stock awards.

       39.     The Company’s 2020 Proxy Statement stated the following about Defendant

Hornik:

       David M. Hornik has served as the Lead Independent Director of our Board of
       Directors since February 2020 and as a member of our Board of Directors since
       February 2013. Since 2000, Mr. Hornik has been a partner at August Capital, a
       venture capital firm. From August 2004 to September 2017, Mr. Hornik served as
       a member of the board of directors of Splunk, Inc, a software and data solutions
       company. Mr. Hornik has served as a member of the board of directors of Bill.com,
       a cloud-based software company that automates back-office financial operations,
       since May 2016. Prior to joining August Capital, Mr. Hornik was an intellectual
       property and corporate attorney at the law firms of Venture Law Group and Perkins
       Coie LLP, and a litigator at the law firm of Cravath, Swaine & Moore LLP. Mr.
       Hornik holds an A.B. from Stanford University, an M.Phil from Cambridge
       University and a J.D. from Harvard Law School. We believe that Mr. Hornik is
       qualified to serve as a member of our Board of Directors because of his extensive
       experience with technology companies in our industry, his service on public and
       private company boards, and the historical knowledge and continuity he brings to
       our Board of Directors.

       Defendant Paisley

       40.     Defendant Paisley has served as a Company director since July 2018. He also serves

as the Chair of the Audit Committee and as a member of the Nominating and Corporate

Governance Committee. According to the 2020 Proxy Statement, as of March 15, 2020, Defendant

Paisley beneficially owned 229,838 shares of the Company’s Class B common stock. Given that



                                                12
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 13 of 45 PageID #: 13




the price per share of the Company’s common stock at the close of trading on March 13, 2020 was

$14.00 per share, Defendant Paisley owned more than $3.2 million worth of Fastly Class B stock.

       41.     For the fiscal year ending December 31, 2020, Defendant Paisley is entitled to

$30,000 in fees earned or paid in cash for serving as a director, an additional $20,000 for chairing

the Audit Committee, and $3,750 more as a member of the Nominating and Corporate Governance

Committee. Defendant Paisley will also receive up to $175,000 in stock awards.

       42.     The Company’s 2020 Proxy Statement stated the following about Defendant

Paisley:

       Christopher B. Paisley has served as a member of our Board of Directors since July
       2018. Since January 2001, Mr. Paisley has served as the Dean’s Executive
       Professor of Accounting at the Leavey School of Business at Santa Clara
       University. Mr. Paisley also serves as lead independent director of Equinix, Inc., a
       provider of network colocation, interconnection, and managed services, as a
       member of the board of Fortinet, Inc., a cybersecurity software company and a
       member of the board of directors of Ambarella, Inc., a developer of low-power,
       high-definition video compression and image processing semiconductors. Mr.
       Paisley is currently a member of the board of directors of Fitbit, Inc., a connected
       health and fitness company, (“Fitbit”). He has notified Fitbit that he does not intend
       to stand for re-election as a director of the company and his term will end at Fitbit’s
       2020 annual meeting of shareholders. Mr. Paisley previously served as a director
       of Bridge Bank from August 2011 until June 2015, a director of Control4, a home
       automation company, from May 2006 until August 2015, and a director of YuMe,
       Inc., a provider of digital video brand advertising solutions, from November 2012
       until its acquisition by RhythmOne plc in February 2018. Mr. Paisley holds a B.A.
       in business economics from the University of California at Santa Barbara and an
       M.B.A. from the Anderson School at the University of California at Los Angeles.
       We believe that Mr. Paisley’s substantial experience in the technology industry
       qualifies him to serve on our Board of Directors.

       Defendant Wright

       43.     Defendant Wright has served as a Company director since June 2018. She also

serves as a member of the Audit Committee and as a member of the Compensation Committee.

According to the 2020 Proxy Statement, as of March 15, 2020, Defendant Wright beneficially

owned 226,838 shares of the Company’s Class B common stock. Given that the price per share of



                                                 13
 Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 14 of 45 PageID #: 14




the Company’s common stock at the close of trading on March 13, 2020 was $14.00 per share,

Defendant Wright owned over $3.1 million worth of Fastly Class B stock.

       44.     For the fiscal year ending December 31, 2020, Defendant Wright is entitled to

$30,000 in fees earned or paid in cash for serving as a director, an additional $10,000 as a member

of the Audit Committee, and $5,000 more as a member of the Compensation Committee.

Defendant Wright will also receive up to $175,000 in stock awards.

       45.     During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Wright made the following sale of Company Class A stock:

                                                        Avg. Price Per
              Date             Number of Shares            Share                Proceeds
          July 28, 2020            4,000                   $81.47              $325,880.00


       46.     Her insider sale, made with knowledge of material nonpublic information before

the material misstatements and omissions were exposed, demonstrate her motive in facilitating and

participating in the scheme.

       47.     The Company’s 2020 Proxy Statement stated the following about Defendant

Wright:

       Kelly Wright has served as a member of our Board of Directors since June 2018.
       From February 2005 to December 2016, Ms. Wright served as the Executive Vice
       President, Sales of Tableau Software, a software company. Prior to 2005, Ms.
       Wright served as Vice President of Sales at AtHoc, Inc., a software company. She
       holds an B.A. in Political Science from Stanford University and an M.B.A. from
       The Wharton School at the University of Pennsylvania. We believe that Ms. Wright
       is qualified to serve as a member of our Board of Directors because of her
       experience growing sales organizations at various technology companies.




                                                14
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 15 of 45 PageID #: 15




               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       48.     By reason of their positions as officers, directors, controlling shareholders, and/or

fiduciaries of Fastly and because of their ability to control the business and corporate affairs of

Fastly, the Individual Defendants owed Fastly and its shareholders fiduciary obligations of trust,

loyalty, good faith, and due care, and were and are required to use their utmost ability to control

and manage Fastly in a fair, just, honest, and equitable manner. The Individual Defendants were

and are required to act in furtherance of the best interests of Fastly and its shareholders so as to

benefit all shareholders equally.

       49.     Each controlling shareholder, director, and officer of the Company owes to Fastly

and its shareholders the fiduciary duty to exercise good faith and diligence in the administration

of the Company and in the use and preservation of its property and assets and the highest

obligations of fair dealing.

       50.     The Individual Defendants, because of their positions of control and authority as

directors, officers, and/or controlling shareholders of Fastly, were able to and did, directly and/or

indirectly, exercise control over the wrongful acts complained of herein.

       51.     To discharge their duties, the officers, directors, and controlling shareholders of

Fastly were required to exercise reasonable and prudent supervision over the management,

policies, controls, and operations of the Company.

       52.     Each Individual Defendant, by virtue of his or her position as a director, officer,

and/or controlling shareholder owed to the Company and to its shareholders the highest fiduciary

duties of loyalty, good faith, and the exercise of due care and diligence in the management and

administration of the affairs of the Company, as well as in the use and preservation of its property

and assets. The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as directors, officers, and/or controlling shareholders of


                                                 15
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 16 of 45 PageID #: 16




Fastly, the absence of good faith on their part, or a reckless disregard for their duties to the

Company and its shareholders that the Individual Defendants were aware or should have been

aware posed a risk of serious injury to the Company. The conduct of the Individual Defendants

who were also officers, directors, and/or controlling shareholders of the Company has been ratified

by the remaining Individual Defendants who collectively comprised Fastly’s Board at all relevant

times.

         53.   As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the NYSE,

the Individual Defendants, including Defendant Bergman as a controlling shareholder, had a duty

to prevent and not to effect the dissemination of inaccurate and untruthful information with respect

to the Company’s financial condition, performance, growth, operations, financial statements,

business, products, management, earnings, internal controls, and present and future business

prospects, including the dissemination of false information regarding the Company’s business,

prospects, and operations, and had a duty to cause the Company to disclose in its regulatory filings

with the SEC all those facts described in this complaint that it failed to disclose, so that the market

price of the Company’s common stock would be based upon truthful and accurate information.

         54.   To discharge their duties, the officers and directors of Fastly were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Fastly were required

to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware, California, and the United States,

and pursuant to Fastly’s own Code of Business Conduct and Ethics (the “Code of Ethics”);




                                                  16
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 17 of 45 PageID #: 17




               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how Fastly conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Fastly and procedures for the reporting of the business and internal

affairs to the Board and to periodically investigate, or cause independent investigation to be made

of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Fastly’s operations would comply with all

applicable laws and Fastly’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate




                                                 17
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 18 of 45 PageID #: 18




disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         55.   Each of the Individual Defendants further owed to Fastly and the shareholders the

duty of loyalty requiring that each favor Fastly’s interest and that of its shareholders over their

own while conducting the affairs of the Company and refrain from using their position, influence

or knowledge of the affairs of the Company to gain personal advantage.

         56.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of Fastly and were at all times acting within the course and scope of such agency.

         57.   Because of their advisory, executive, managerial, and directorial positions with

Fastly, each of the Individual Defendants had access to adverse, nonpublic information about the

Company.

         58.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Fastly.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         59.   In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

         60.   The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, gross mismanagement, abuse of control, and violations of the Exchange Act; (ii) conceal


                                                 18
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 19 of 45 PageID #: 19




adverse information concerning the Company’s operations, financial condition, legal compliance,

future business prospects, and internal controls; and (iii) to artificially inflate the Company’s stock

price.

         61.   The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company purposefully or recklessly to conceal

material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance

of this plan, conspiracy, and course of conduct, the Individual Defendants collectively and

individually took the actions set forth herein. Because the actions described herein occurred under

the authority of the Board, each of the Individual Defendants who is a director of Fastly was a

direct, necessary, and substantial participant in the conspiracy, common enterprise, and/or

common course of conduct complained of herein.

         62.   Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

         63.   At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Fastly, and was at all times acting within the course

and scope of such agency.

                                 FASTLY’S CODE OF ETHICS

         64.   Fastly’s Code of Ethics provides that “it is an overview of the guiding principles

we expect all of our employees to follow” and that “anyone who works for Fastly, or with Fastly,




                                                  19
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 20 of 45 PageID #: 20




must follow our ethical and legal guidelines. This includes employees, contractors, consultants,

partners, suppliers, agents, volunteers, and representatives.”

       65.       In a section titled, “Conflicts of Interest,” the Code of Ethics states the following:

       As a Fastly employee, your loyalty should remain to the company. Conflicts of
       interest wedge themselves between your personal interests and your performance
       at the company. It only takes one person outside of Fastly to perceive a potential
       conflict, which could harm our reputation. Here are a few examples of conflicts of
       interest:

                 ● Working at a company competitive to Fastly, or starting a company
                 competitive to Fastly.

                 ● Investing in a company that competes with Fastly (other than minimal
                 stock investment in a public company).

                 ● Hiring, employing, or selecting suppliers or contractors based on anything
                 but their fit for the job and interest in Fastly. All of Fastly’s purchases
                 should be made on the basis of quality, suitability, service, price, and
                 efficiency. We treat our suppliers fairly and equally and award contracts on
                 the basis of merit and without favoritism.

       It’s your responsibility to report anything that might be perceived as a conflict of
       interest to our Office of the General Counsel (or if you’re an executive, to the Board
       of Directors).

       66.       In a section titled, “Insider Trading,” the Code of Ethics states the following, in

relevant part:

       The bottom line on insider trading is that if you are aware of material nonpublic
       information about Fastly or another publicly traded company that Fastly has
       business relationships with and you trade in Fastly’s or such other company’s
       securities, you have broken the law. It does not matter whether the decision to buy
       or sell was influenced by the material nonpublic information, how many shares you
       buy or sell, or whether it has an effect on the stock price.

       Regardless of who you are, if you know something material about the value of a
       security that not everyone knows and you trade (or convince someone else to trade)
       in that security, you may be found guilty of insider trading. If you are uncertain of
       whether information might be “material” or “nonpublic” do not hesitate to reach
       out to The Office of the General Counsel.




                                                   20
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 21 of 45 PageID #: 21




       67.     In a section titled, “Be fair, honest, and ethical—always,” the Code of Ethics states

the following, in relevant part:

       This ethos extends across the board. Whether you’re dealing with colleagues,
       customers, suppliers, partners or competitors, it’s important to always be fair,
       honest, and ethical. This means no deception, misrepresentation, plagiarism, or
       manipulation of facts — from making false product and service statements to filing
       misleading financial documents.

       68.     In a section titled, “The Original Fastly Code of Conduct,” the Code of Ethics states

that, “[w]e comply with all applicable laws and regulations.”

       69.     The Code of Ethics also provides the following:

       We take our company policies seriously because they keep our colleagues,
       customers, suppliers, and partners safe. That’s why anyone who works for Fastly,
       or with Fastly, must follow our ethical and legal guidelines. This includes
       employees, contractors, consultants, partners, suppliers, agents, volunteers, and
       representatives.

       At the heart of the matter, if you disregard or violate Fastly’s policies, you could be
       putting the company and our employees at risk. Any violation will have serious
       consequences, including possible dismissal. Certain violations may even need to be
       handled by legal authorities for investigation and prosecution.

       70.     In violation of the Code of Ethics, the Individual Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public, and to facilitate and disguise the

Individual Defendants’ violations of law, including breaches of fiduciary duty, gross

mismanagement, abuse of control, waste of corporate assets, unjust enrichment, violations of the

Exchange Act, and aiding and abetting thereof. Moreover, three of the Individual Defendants

violated the Code of Ethics by engaging in insider trading. Also in violation of the Code of Ethics,

the Individual Defendants failed to maintain the accuracy of Company records and reports, comply

with laws and regulations, conduct business in a fair, honest, and ethical manner, and properly

report violations of the Code of Ethics.



                                                 21
    Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 22 of 45 PageID #: 22




                        THE INDIVIDUAL DEFENDANTS’ MISCONDUCT

         Background

         71.      Based in San Francisco, California, Fastly is engaged in the business of providing

an edge cloud platform which allows its “customers to create great digital experiences quickly,

securely, and reliably by processing, serving, and securing [its] customers’ applications as close

to their end-users as possible – at the edge of the internet.” Fastly’s customers include long-

established enterprises as well as newer market entrants. Potentially, any entity which needs to

maintain a robust web presence could make use of Fastly’s services.

         72.      According to the Company’s most recent annual report filed on Form 10-K with

the SEC on March 4, 2020, Fastly employs 630 employees in 16 different countries. The

Company’s 74 terabit4 network is located in 58 points of presence across 53 markets. As of

December 2019, the Company was servicing 288 enterprise customers who accounted for

approximately 87% of the Company’s total revenue.

         73.      Founded in March 2011, Fastly went public in May 2019. The Company was

member of a tech-heavy 2019 IPO class which included Lyft, Uber, Pinterest, and Zoom. Fastly

sold 11.25 million shares for $16 per share which raised approximately $180 million for the

Company. Although Fastly’s revenue growth had increased leading up to the IPO, the Company

has been netting millions of dollars in losses for at least the previous three fiscal years.

         74.      As revealed in the 1Q20 10-Q, the Company had “material weaknesses” in its

internal control and reporting processes for the previous three fiscal years. While the 1Q20 10-Q

identified steps the Company had been purportedly taking to remediate these inadequate controls



4
 A terabit is a multiple of the unit bit for digital information or computer storage. Specifically, a terabit is used for
measuring the amount of data that is transferred in a second between two telecommunication points or within network
devices. In measuring data transmission speed, a terabit is one trillion binary digits or bits.


                                                          22
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 23 of 45 PageID #: 23




and processes, the 1Q20 10-Q admitted that “the material weaknesses cannot be considered

remediated until the applicable remedial controls operate for a sufficient period of time and

management has concluded, through testing, that these controls are operating effectively.” Failing

to maintain adequate internal controls and procedures is a breach of fiduciary duty and no doubt

contributed to the Individual Defendants releasing false and misleading statements, as described

below, to the investing public.

       75.     Leading up to and throughout the Relevant Period, it was widely known that

ByteDance was at risk of adverse action by the U.S. government due to its ownership of the popular

mobile app, TikTok. Tik Tok is most known for hosting fifteen-second user-made videos where

various content creators typically film themselves dancing, lip-syncing to popular audio clips, or

doing anything else which might attract views from fellow users. ByteDance acquired TikTok’s

predecessor, Musical.ly, in 2017, and transformed the service into the global phenomenon it has

become in its current iteration today. However, because ByteDance is headquartered in Beijing,

China many observers have expressed concerns that the Chinese government can access whatever

data it wants off of ByteDance’s servers under Chinese law. This is concerning given that TikTok

has private user data for over 850 million active users, including an estimated 80 million

Americans, as of September 2020.

       76.     In fact, going back to late 2019, many news outlets heavily reported on the potential

national security threat that TikTok posed and also the U.S. government investigations of

ByteDance. By way of example, on October 24, 2019, the Washington Post published an article

titled, “TikTok raises national security concerns in Congress as Schumer, Cotton ask for federal

review”; on November 1, 2019, Reuters published an article titled, “Exclusive: U.S. opens national

security investigation into TikTok – sources”; and on December 16, 2019 Vox published an article




                                                23
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 24 of 45 PageID #: 24




titled, “What’s going on with TikTok, China, and the US government?”. Additionally, on February

25, 2020, more than two months before the Relevant Period began, Business Insider published an

article titled, “US government agencies are banning TikTok, the social media app teens are

obsessed with, over cybersecurity fears – here’s the full list.”

       77.     As described in the abovementioned news articles, the U.S. government launched

an investigation into TikTok’s business practices and the potential threats it posed to national

security in late 2019. Moreover, around the same time, U.S. senators were publicly calling on the

acting Director of National Intelligence to open yet additional investigations. Further, in June

2020, India banned TikTok citing the threats the app posed to Indian national security. Also in

June 2020, the European Data Protection Board assembled a task force to investigate TikTok’s

handling of private data as well as to assess security risks in connection to the app.

       78.     Notwithstanding the apparent risk to ByteDance, the Individual Defendants

continued to make, and caused the Company to make, materially false and misleading statements

which failed to disclose that ByteDance was a significant portion of the Company’s revenue,

downplayed the risk of losing any of their significant customers’ business, and therefore misled

investors about the strength of the Company’s operations.

       False and Misleading Statements

       May 6, 2020 Shareholder Letter

       79.     On May 6, 2020, the Company issued a letter to its shareholders (the “1Q20

Shareholder Letter”) discussing the Company’s performance in the first quarter of 2020. The 1Q20

Shareholder Letter is addressed from Defendant Bixby, and was filed with the SEC on that same

date as an exhibit attached to a current report on Form 8-K which was signed by Defendant Lares.




                                                 24
 Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 25 of 45 PageID #: 25




       80.     The 1Q20 Shareholder Letter highlighted a number of performance metrics

including Fastly’s “[s]trong top-line growth with revenue of $63 million, up 38% year-over-year.”

Moreover, it touted that “[t]otal enterprise customer count [increased to] 297, up from 288 in Q4

2019.” In addition, the 1Q20 Shareholder Letter noted that “[a]verage enterprise customer spend

[is] approximately $642,000, up from $607,000 in Q4 2019,” and that these “[e]nterprise

customers generated 88% of [the Company’s] trailing twelve-month total revenue, up from 87%

in Q4 2019.”

       81.     The 1Q20 Shareholder Letter further stated the following:

       Turning to the quarter – we delivered solid results. We generated $63 million in
       revenue, up 38% year-over-year, and increased our enterprise customer count
       to 297 from 288 in the previous quarter. We continued to drive expansion within
       our customer base with a DBNER of 133% and our average enterprise customer
       spend continued to increase to $642,000 from $607,000 in the previous quarter.
       These results were primarily driven by continued strong business fundamentals
       and further adoption of our edge cloud platform by enterprise organizations
       across multiple verticals and geographies, including high margin verticals such
       as FinTech and ecommerce. Additionally, this momentum was supplemented by
       increased internet usage as social distancing measures were implemented in the
       second half of March. Suffice it to say, the internet and our business are thriving,
       in part due to our ability to serve as a trustworthy partner for innovative
       enterprises around the globe.

       Fastly is the platform of choice for innovators. We partner with the most
       technologically advanced and creative companies who we believe will not only
       weather this storm, but will continue to thrive in this environment. Companies
       are increasingly recognizing the importance of digital transformation, not only to
       survive during these uncertain times, but also for long-term success. As we are
       seeing this trend accelerate and evolve, we believe we are best positioned to
       partner and grow with these companies as they look for a trustworthy and modern
       platform. For these reasons, we are even more inspired as we continue building
       and investing in our network and offerings.

       Despite the current global economic uncertainty, we remain confident in the
       demand for our mission-critical services and the continued growth of our
       business in 2020 and the years to come. As such, we have raised guidance for
       2020 and expect to make further progress on our path to profitability.

(Emphasis added.)



                                               25
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 26 of 45 PageID #: 26




       May 6, 2020 Earning Call

       82.     The same day as the 1Q20 Shareholder Letter was issued, the Company held an

earnings call on which Defendants Bixby and Lares discussed Fastly’s financial results for the first

fiscal quarter of 2020.

       83.     On that call, the following exchange occurred between Charlie Erlikh, an analyst

from Baird, and Defendants Bixby and Lares:

       Erlikh: Great. Thanks. And I'm also wondering if you could unpack maybe your
               assumptions in Q2 and for the rest of the year in terms of maybe contract
               repricings or customer non-payments or things related to some of the
               customer segment feeling pressure. I know it's a small percentage, but are
               you baking in some assumptions for bad debt or contract repricings and
               things like that?

       Bixby: Sure. Let me go at that at a high level, and then I'll hand it off to Adriel. I
              think at a high level, the fact that we are a platform for innovators and the
              innovators are seeing success in this market because they digitally
              transformed and built their businesses for exactly these moments, I think
              that is a very different profile than you'd see in others. But like everyone,
              there's some exposure and Adriel has some more -- would have some more
              insight into that.

       Lares: Yeah. Thanks, Joshua and thanks, Charlie for the question. Yeah. At least
              at this time, we're not seeing anything yet and to Joshua's point, the
              majority of the customers that we have on our platform are those
              innovators, are those sort of larger enterprise customers which
              makes up the bulk of our revenue. And so far, they seem to be in good
              shape. There was a slight uptick in DSO, but there wasn't anything
              concerning from a long-term basis, at least what we can see right now. It is
              something that we continue to monitor on sort of a weekly basis, daily basis.
              But at this time, we're not seeing anything at least concerning from sort
              of a Q2 perspective.

   (Emphasis added.)

       May 8, 2020 Form 10-Q

       84.     On May 8, 2020, the company filed the 1Q20 10-Q which was signed by

Defendants Bixby and Lares and contained certifications pursuant to Rule 13a-14(a) and 15d-14(a)



                                                26
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 27 of 45 PageID #: 27




under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX Certifications”) which were

also signed by Defendants Bixby and Lares. These SOX Certifications attested to the accuracy of

the financial statements contained therein, the disclosure of any material changes to the Company’s

internal controls, and the disclosure of any fraud committed by the Company, its officers, or its

directors.

       85.       Regarding, “Risks Related to Our Business and Industry,” the 1Q20 10-Q stated

the following:

       We receive a substantial portion of our revenues from a limited number of
       customers, and the loss of, or a significant reduction in usage by, one or more of
       our major customers would result in lower revenues and could harm our
       business.

       Our future success is dependent on establishing and maintaining successful
       relationships with a diverse set of customers. We currently receive a substantial
       portion of our revenues from a limited number of customers. For trailing 12
       months ended March 31, 2020, our top ten customers accounted for
       approximately 31% of our revenue. It is likely that we will continue to be
       dependent upon a limited number of customers for a significant portion of our
       revenues for the foreseeable future and, in some cases, the portion of our revenues
       attributable to individual customers may increase in the future. The loss of one or
       more key customers or a reduction in usage by any major customers would reduce
       our revenues. If we fail to maintain existing customers or develop relationships
       with new customers, our business would be harmed.

(First emphasis in original. Second and third emphases added.)

       86.       Regarding “Concentrations of Credit Risk,” the 1Q20 10-Q also stated:

       Concentrations of credit risk with respect to accounts receivable are primarily
       limited to certain customers to which we make substantial sales. Our customer base
       consists of a large number of geographically dispersed customers diversified across
       several industries. To reduce risk, we routinely assess the financial strength of
       our customers. Based on such assessments, we believe that our accounts
       receivable credit risk exposure is limited. One customer accounted for 10.5% of
       revenue for the three months ended March 31, 2020, and 14.6% of the total
       accounts receivable balance as of March 31, 2020. No customer accounted for
       more than 10% of revenue for the three months ended March 31, 2019, or more
       than 10% of the total accounts receivable balance as of December 31, 2019.




                                                27
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 28 of 45 PageID #: 28




(Emphasis added.)

          87.   The statements contained in ¶¶ 79–86 were materially false and/or misleading.

Specifically, the Individual Defendants failed to disclose, inter alia, that: (1) ByteDance, the

developer and parent company of TikTok, was Fastly’s largest customer; (2) ByteDance was

facing intense scrutiny due to certain known security risks including TikTok posing a threat to

U.S. national security; and (3) as a result of the foregoing, there was a material and increased risk

that the U.S. government would take adverse action against ByteDance and/or TikTok which

would render Fastly unable to conduct business with ByteDance and/or TikTok and severely

impact the Company’s business operations. As a result of the foregoing, the Company’s public

statements were materially false and misleading at all relevant times.

                                     THE TRUTH EMERGES

          88.   The truth as to the impact on Fastly’s business of a U.S. ban on ByteDance emerged

on August 5, 2020 when, on the 2Q20 Earnings Call, Defendant Bixby disclosed that, “ByteDance,

the operator of TikTok, was our largest customer in the quarter. Any ban on the TikTok app by

the U.S. would create uncertainty around our ability to support this customer. While we believe

we are in a position to backfill the majority of this traffic in case they are no longer able to operate

in the U.S., the loss of this customer’s traffic would have an impact on our business.” (Emphasis

added.)

          89.   Defendant Lares added, in response to questioning, that TikTok’s traffic accounted

for “12% of revenue for the last six months ending June 30, 2020. Yes, we have not talked about

what it was previous to that.” (Emphasis added.)

          90.   On this news, Fastly’s share price fell to $89.64 on August 6, 2020, $19.28 or over

17.7% off its previous day’s closing price of $108.92.




                                                  28
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 29 of 45 PageID #: 29




       91.     That same day, on August 6, 2020, President Trump signed the August 2020

Executive Order which formalized the TikTok ban to take effect in forty-five days.

       92.     On this news, Fastly’s share price continued to fall an additional $10.31 or over

11.5%, to close at $79.33 on August 7, 2020. Taken together, these two price drops totaled $29.59

per share and represented just under a 27.2% reduction in value from close on August 5, 2020 to

close on August 7, 2020.

                                   DAMAGES TO FASTLY

       93.     As a direct and proximate result of the Individual Defendants’ conduct, Fastly will

lose and expend many millions of dollars.

       94.     Such expenditures include, but are not limited to, costs associated with and/or legal

fees associated with the Securities Class Action filed against the Company, its CEO and its CFO,

and any internal investigations and amounts paid to outside lawyers, accountants, and investigators

in connection thereto.

       95.     Additionally, these expenditures include, but are not limited to, compensation and

benefits paid to the Individual Defendants who breached their fiduciary duties to the Company.

       96.     As a direct and proximate result of the Individual Defendants’ conduct, Fastly has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                DERIVATIVE ALLEGATIONS

       97.     Plaintiff brings this action derivatively and for the benefit of Fastly to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their




                                                29
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 30 of 45 PageID #: 30




fiduciary duties as directors, officers, and/or controlling shareholders of Fastly, gross

mismanagement, abuse of control, waste of corporate assets, unjust enrichment, violations of the

Exchange Act, as well as the aiding and abetting thereof.

        98.     Fastly is named solely as a nominal party in this action. This is not a collusive action

to confer jurisdiction on this Court that it would not otherwise have.

        99.     Plaintiff is, and has been at all relevant times, a shareholder of Fastly. Plaintiff will

adequately and fairly represent the interests of Fastly in enforcing and prosecuting its rights, and,

to that end, has retained competent counsel, experienced in derivative litigation, to enforce and

prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        100.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        101.    A pre-suit demand on the Board of Fastly is futile and, therefore, excused. At the

time of filing of this complaint, the Board consists of the following seven individuals: Defendants

Bixby, Álvarez, Bergman, Dhaliwal, Hornik, Paisley, and Wright (the “Directors”). Plaintiff needs

only to allege demand futility as to four of the seven Directors that were on the Board at the time

of the filing of this complaint.

        102.    Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to cause the Company to make false and misleading statements

and omissions of material fact, while two of them engaged in insider sales based on material non-

public information, all of which renders the Directors unable to impartially investigate the charges

and decide whether to pursue action against themselves and the other perpetrators of the scheme.




                                                   30
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 31 of 45 PageID #: 31




       103.    In complete abdication of their fiduciary duties, the Directors either knowingly or

recklessly participated in causing the Company to make the materially false and misleading

statements alleged herein. The fraudulent scheme was intended to make the Company appear more

profitable and attractive to investors. While investors were duped into believing the fraud

perpetrated by the Individual Defendants, two of the Directors sold Company stock at artificially

inflated prices based on inside information. As a result of the foregoing, the Directors breached

their fiduciary duties, face a substantial likelihood of liability, are not disinterested, and demand

upon them is futile, and thus excused.

       104.    Additional reasons that demand on Defendant Bixby is futile follow. Defendant

Bixby has served as the Company’s CEO and as a Company director since February 2020. He has

also served on the Company’s executive leadership team since December 2015. Previously, he

served as the Company’s President from May 2017 to February 2020, and, prior to that, was a part-

time advisor to the Company beginning in 2013. Thus, as the Company admits, he is a non-

independent director. The Company provides Defendant Bixby with his principal occupation, and

he stands to receive handsome compensation for fiscal year 2020. Defendant Bixby was ultimately

responsible for many of the false and misleading statements and omissions that were made,

including those contained in the Company’s SEC filings referenced herein, which he either

personally made or signed SOX Certifications for. As the Company’s highest officer and as a

trusted Company director, he conducted little, if any, oversight of the scheme to cause the

Company to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. His insider sales, which yielded over $2.7 million, demonstrate his

motive in facilitating and participating in the fraud. Moreover, Defendant Bixby is a defendant in




                                                 31
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 32 of 45 PageID #: 32




the Securities Class Action. For these reasons, Defendant Bixby breached his fiduciary duties,

faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

him is futile and, therefore, excused.

       105.    Additional reasons that demand on Defendant Álvarez is futile follow. Defendant

Álvarez has served as a Company director since August 2019. She also serves as the Chair of the

Nominating and Corporate Governance Committee and as a member of the Compensation

Committee. Defendant Álvarez has received and continues to receive compensation for her role as

a director as described above. As a trusted Company director, she conducted little, if any, oversight

of the scheme to cause the Company to make false and misleading statements, consciously

disregarded her duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded her duties to protect corporate assets. For these reasons, Defendant

Álvarez breached her fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon her is futile and, therefore, excused.

       106.    Additional reasons that demand on Defendant Bergman is futile follow. Defendant

Bergman has served as a Company director since March 2011 and as the Company’s Chief

Architect, Executive Chairperson, and Chairperson of the Board since February 2020. Previously,

he served as the Company’s CEO from its founding, in March 2011, until February 2020.

Moreover, with 36% of the company’s voting power as of March 15, 2020, Defendant Bergman

is a controlling shareholder. Thus, as the Company admits, he is a non-independent director. The

Company provides Defendant Bergman with his principal occupation, and he stands to receive

handsome compensation for fiscal year 2020. Defendant Bergman has received and continues to

receive compensation for his role as a director as described above. As a trusted Company director,

he conducted little, if any, oversight of the scheme to cause the Company to make false and




                                                 32
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 33 of 45 PageID #: 33




misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

For these reasons, Defendant Bergman breached his fiduciary duties, faces a substantial likelihood

of liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       107.    Additional reasons that demand on Defendant Dhaliwal is futile follow. Defendant

Dhaliwal has served as a Company director since March 2011. He also serves as a member of the

Audit Committee. Defendant Dhaliwal has received and continues to receive compensation for his

role as a director as described above. As a trusted Company director, he conducted little, if any,

oversight of the scheme to cause the Company to make false and misleading statements,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded his duties to protect corporate assets. For these reasons,

Defendant Dhaliwal breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       108.    Additional reasons that demand on Defendant Hornik is futile follow. Defendant

Hornik has served as a Company director since 2013 and as the Company’s Lead Independent

Director since February 2020. He also serves as the Chair of the Compensation Committee and as

a member of the Nominating and Corporate Governance Committee. Defendant Hornik has

received and continues to receive compensation for his role as a director as described above. As a

trusted Company director, he conducted little, if any, oversight of the scheme to cause the

Company to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. For these reasons, Defendant Hornik breached his fiduciary duties,




                                                 33
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 34 of 45 PageID #: 34




faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

him is futile and, therefore, excused.

       109.    Additional reasons that demand on Defendant Paisley is futile follow. Defendant

Paisley has served as a Company director since July 2018. He also serves as the Chair of the Audit

Committee and as a member of the Nominating and Corporate Governance Committee. Defendant

Paisley has received and continues to receive compensation for his role as a director as described

above. As a trusted Company director, he conducted little, if any, oversight of the scheme to cause

the Company to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the scheme, and consciously disregarded

his duties to protect corporate assets. For these reasons, Defendant Paisley breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.

       110.    Additional reasons that demand on Defendant Wright is futile follow. Defendant

Wright has served as a Company director since June 2018. She also serves as a member of both

the Audit Committee and the Compensation Committee. Defendant Wright has received and

continues to receive compensation for her role as a director as described above. As a trusted

Company director, she conducted little, if any, oversight of the scheme to cause the Company to

make false and misleading statements, consciously disregarded her duties to monitor such controls

over reporting and engagement in the scheme, and consciously disregarded her duties to protect

corporate assets. Her insider sales, which yielded $325,880, demonstrate her motive in facilitating

and participating in the fraud. For these reasons, Defendant Wright breached her fiduciary duties,

faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

her is futile and, therefore, excused.




                                                 34
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 35 of 45 PageID #: 35




        111.   Additional reasons that demand on the Board is futile follow.

        112.   As described above, two of the Directors directly engaged in insider trading, in

violation of federal law and the Company’s Code of Ethics. Defendant Bixby received proceeds

of nearly $2.7 million and Defendant Wright received $325,880 as a result of their insider

transactions executed during the Relevant Period, when the Company’s stock price was artificially

inflated due to the false and misleading statements alleged herein. Therefore, demand in this case

is futile as to them, and excused.

        113.   The Directors have extensive, longstanding business and personal relationships

with each other and the Individual Defendants that preclude them from acting independently and

in the best interests of the Company and the shareholders. For instance, Defendants Bixby and

Bergman served in senior positions or as directors at Fastly for many years. Specifically,

Defendant Bixby has served in executive positions at Fastly since 2015, including currently as

CEO while Defendant Bergman was CEO from founding until February 2020 and is currently

Chief Architect, Executive Chairperson, and Chairperson of the Board. Moreover, Defendants

Bergman and Dhaliwal have served together on the Board since founding in March 2011, and

Defendant Hornik has served with them since February 2013. These conflicts of interest precluded

the Directors from adequately monitoring the Company’s operations and internal controls and

calling into question the Individual Defendants’ conduct. Thus, demand upon the Directors would

be futile.

        114.   Defendants Dhaliwal, Paisley, and Wright (the “Audit Committee Defendants”)

served as members of the Audit Committee during the Relevant Period. Pursuant to the Company’s

Audit Committee Charter, the Audit Committee Defendants are responsible for overseeing, among

other things, the Company’s quality and integrity of the Company’s financial statements, the




                                               35
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 36 of 45 PageID #: 36




Company’s compliance with legal and regulatory requirements, the Company’s financial reporting

process, and the Company’s internal controls over financial reporting. The Audit Committee

Defendants failed to ensure the quality and integrity of the Company’s financial statements, as

they are charged to do under the Audit Committee Charter, allowing the Company to file false and

misleading financial statements with the SEC and to fail to maintain internal controls. Thus, the

Audit Committee Defendants breached their fiduciary duties, are not disinterested, and demand is

excused as to them.

       115.    In violation of the Code of Ethics, the Directors conducted little, if any, oversight

of the Company’s engagement in the Individual Defendants’ scheme to issue materially false and

misleading statements to the public, and to facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, gross mismanagement, abuse of control,

waste of corporate assets, unjust enrichment, and the wrongdoing alleged in the Securities Class

Action. In violation of the Code of Ethics, the Directors failed to comply with laws and regulations,

maintain the accuracy of company records, public reports and communications, and uphold the

responsibilities related thereto. Thus, the Directors face a substantial likelihood of liability and

demand is futile as to them.

       116.    Fastly has been, and will continue to be, exposed to significant losses due to the

wrongdoing complained of herein, yet the Directors have not filed any lawsuits against themselves,

or others who were responsible for that wrongful conduct, to attempt to recover for Fastly any part

of the damages Fastly suffered and will continue to suffer thereby. Thus, any demand upon the

Directors would be futile.

       117.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and




                                                 36
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 37 of 45 PageID #: 37




intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to the Company’s charter (to the extent such a provision

exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

interested in the transactions challenged herein and cannot be presumed to be capable of exercising

independent and disinterested judgment about whether to pursue this action on behalf of the

shareholders of the Company. Accordingly, demand is excused as being futile.

       118.    The acts complained of herein constitute violations of fiduciary duties owed by

Fastly’s officers and directors, and these acts are incapable of ratification.

       119.    The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

monies belonging to the stockholders of Fastly. If there is a directors’ and officers’ liability

insurance policy covering the Directors, it may contain provisions that eliminate coverage for any

action brought directly by the Company against the Directors, known as, inter alia, the “insured-

versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain of the

officers of Fastly, there would be no directors’ and officers’ insurance protection. Accordingly,

the Directors cannot be expected to bring such a suit. On the other hand, if the suit is brought

derivatively, as this action is brought, such insurance coverage, if such an insurance policy exists,

will provide a basis for the Company to effectuate a recovery. Thus, demand on the Directors is

futile and, therefore, excused.

       120.    If there is no directors’ and officers’ liability insurance, then the Directors will not

cause Fastly to sue the Individual Defendants named herein, since, if they did, they would face a

large uninsured individual liability. Accordingly, demand is futile in that event, as well.




                                                  37
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 38 of 45 PageID #: 38




        121.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, at least four of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                            FIRST CLAIM

               Against the Individual Defendants for Breach of Fiduciary Duties

        122.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

        123.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Fastly’s business and affairs.

        124.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

        125.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Fastly.

        126.    In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

        127.    In breach of their fiduciary duties owed to Fastly, the Individual Defendants

willfully or recklessly caused the Company to make false and/or misleading statements and/or

omissions of material fact that failed to disclose, inter alia: (1) ByteDance, the developer and

parent company of TikTok, was Fastly’s largest customer; (2) ByteDance was facing intense

scrutiny due to certain known security risks including TikTok posing a threat to U.S. national

security; and (3) as a result of the foregoing, there was a material and increased risk that the U.S.




                                                 38
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 39 of 45 PageID #: 39




government would take adverse action against ByteDance and/or TikTok which would render

Fastly unable to conduct business with ByteDance and/or TikTok and severely impact the

Company’s business operations. As a result of the foregoing, the Company’s public statements

were materially false and misleading at all relevant times.

       128.    The Individual Defendants further failed to correct and/or caused the Company to

fail to correct the false and/or misleading statements and/or omissions of material fact.

       129.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of Fastly’s securities and

disguising insider sales.

       130.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company was

engaging in the fraudulent schemes set forth herein, and that internal controls were not adequately

maintained, or acted with reckless disregard for the truth, in that they caused the Company to

improperly engage in the fraudulent schemes and to fail to maintain adequate internal controls,

even though such facts were available to them. Such improper conduct was committed knowingly

or recklessly and for the purpose and effect of artificially inflating the price of Fastly’s securities

and disguising insider sales.




                                                  39
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 40 of 45 PageID #: 40




       131.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       132.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Fastly has sustained and continues to sustain significant damages. As a result

of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       133.    Plaintiff on behalf of Fastly has no adequate remedy at law.

                                           SECOND CLAIM

                    Against the Individual Defendants for Unjust Enrichment

       134.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       135.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense, to the detriment, of Fastly.

       136.    The Individual Defendants either benefitted financially from the improper conduct

and their engaging in lucrative insider transactions tied to the false and misleading statements, or

received bonuses, stock options, or similar compensation from Fastly that was tied to the

performance or artificially inflated valuation of Fastly, or received compensation that was unjust

in light of the Individual Defendants’ bad faith conduct.

       137.    Plaintiff, as a shareholder and a representative of Fastly, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits, including from

insider transactions, benefits, and other compensation, including any performance-based or

valuation-based compensation, obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary and contractual duties.

       138.    Plaintiff on behalf of Fastly has no adequate remedy at law.


                                                 40
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 41 of 45 PageID #: 41




                                           THIRD CLAIM

                   Against the Individual Defendants for Abuse of Control

       139.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       140.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence Fastly, for which they are legally responsible.

       141.    As a direct and proximate result of the Individual Defendants’ abuse of control,

Fastly has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Fastly has

sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

       142.    Plaintiff on behalf of Fastly has no adequate remedy at law.

                                           FOURTH CLAIM

                Against the Individual Defendants for Gross Mismanagement

       143.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       144.    By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of Fastly in a manner consistent with the operations

of a publicly-held corporation.

       145.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, Fastly has sustained and will continue to

sustain significant damages.




                                                 41
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 42 of 45 PageID #: 42




       146.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       147.    Plaintiff on behalf of Fastly has no adequate remedy at law.

                                           FIFTH CLAIM

              Against the Individual Defendants for Waste of Corporate Assets

       148.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       149.    As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and/or costs to defend unlawful actions, to engage in internal

investigations, and to lose financing from investors, and business from future customers, who no

longer trust the Company and its products.

       150.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       151.    Plaintiff on behalf of Fastly has no adequate remedy at law.

                                           SIXTH CLAIM

                    Against Defendants Bixby and Lares for Contribution
                     Under Sections 10(b) and 21D of the Exchange Act

       152.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       153.    Fastly, along with Defendants Bixby and Lares are named as defendants in the

Securities Class Action, which asserts claims under the federal securities laws for violations of

Sections 10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated thereunder. If

and when the Company is found liable in the Securities Class Action for these violations of the

federal securities laws, the Company’s liability will be in whole or in part due to Defendants Bixby



                                                42
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 43 of 45 PageID #: 43




and Lares’s willful and/or reckless violations of their obligations as officers and/or directors of

Fastly.

          154.   Defendants Bixby and Lares, because of their positions of control and authority as

officers and/or directors of Fastly, were able to and did, directly and/or indirectly, exercise control

over the business and corporate affairs of Fastly, including the wrongful acts complained of herein

and in the Securities Class Action.

          155.   Accordingly, Defendants Bixby and Lares are liable under 15 U.S.C. § 78j(b),

which creates a private right of action for contribution, and Section 21D of the Exchange Act, 15

U.S.C. § 78u-4(f), which governs the application of a private right of action for contribution arising

out of violations of the Exchange Act.

          156.   As such, Fastly is entitled to receive all appropriate contribution or indemnification

from Defendants Bixby and Lares.

                                      PRAYER FOR RELIEF

          FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

                 (a)    Declaring that Plaintiff may maintain this action on behalf of Fastly, and

that Plaintiff is an adequate representative of the Company;

                 (b)    Declaring that the Individual Defendants have breached, and/or aided and

abetted the breach of, their fiduciary duties to Fastly;

                 (c)    Determining and awarding to Fastly the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

                 (d)    Directing Fastly and the Individual Defendants to take all necessary actions

to reform and improve its corporate governance and internal procedures to comply with applicable


                                                  43
  Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 44 of 45 PageID #: 44




laws and to protect Fastly and its shareholders from a repeat of the damaging events described

herein, including, but not limited to, putting forward for shareholder vote the following resolutions

for amendments to the Company’s Bylaws or Certificate of Incorporation and the following actions

as may be necessary to ensure proper corporate governance policies:

                      1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the Board;

                      2. a provision to permit the shareholders of Fastly to nominate at least four

            candidates for election to the Board; and

                      3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

                (e)     Awarding Fastly restitution from the Individual Defendants, and each of

them;

               (f)      Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)       Granting such other and further relief as the Court may deem just and

proper.

Dated: December 28, 2020                       Respectfully submitted,

                                               FARNAN LLP

                                               /s/ Michael J. Farnan______________
                                               Brian E. Farnan (Bar No. 4089)
                                               Michael J. Farnan (Bar No. 5165)
                                               919 N. Market St., 12th Floor
                                               Wilmington, DE 19801
                                               Telephone: (302) 777-0300
                                               Facsimile: (302) 777-0301
                                               Email: bfarnan@farnanlaw.com



                                                  44
Case 1:20-cv-01773-MN Document 1 Filed 12/28/20 Page 45 of 45 PageID #: 45




                                         mfarnan@farnanlaw.com


Of Counsel:

THE ROSEN LAW FIRM, P.A.
Phillip Kim
275 Madison Avenue
New York, NY 10016
Telephone: (212) 686-1060
Facsimile: (212) 202.3827
Email: pkim@rosenlegal.com

THE BROWN LAW FIRM, P.C.
Timothy Brown
240 Townsend Square
Oyster Bay, NY 11771
Telephone: (516) 922-5427
Facsimile: (516) 344-6204
Email: tbrown@thebrownlawfirm.net




                                    45
